143 Ga. App. 269 (1977)
238 S.E.2d 268
STATE OF GEORGIA et al.
v.
PURMORT; and vice versa.
54292, 54293.
Court of Appeals of Georgia.
Argued September 6, 1977.
Decided September 19, 1977.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Chief Deputy Attorney General, Don A. Langham, Deputy Attorney General, Michael J. Bowers, Senior Assistant Attorney General, W. Hensell Harris, Jr., Assistant Attorney General, James H. Weeks, Special Assistant Attorney General, for State of Georgia et al.
Skidmore, Barrett & Tripp, Charles L. Barrett, III, for Purmort.
WEBB, Judge.
1. The administrative law judge in this workmen's compensation case found that claimant sustained an accidental injury arising out of and in the course of his employment when he was attacked and struck in the head by one of his subordinate employees as a result of a reprimand that he had given the employee because of the type work that he was doing. The full board made the same findings, the superior court affirmed, and we do likewise.
The findings and award were authorized by the evidence, and the record does not demand a finding that claimant was the aggressor (see Code Ann. § 114-105; Fulton Bag & Cotton Mills v. Haynie, 43 Ga. App. 579 (159 SE 781) (1931)) or that the attack was directed against claimant for nonwork-related personal reasons. See Code *270 Ann. § 114-102; Lanier v. Brown Bros., 44 Ga. App. 831 (163 SE 263) (1932). Consequently, while a different result could have been reached (U. S. Fidelity &c. Co. v. Giddens, 102 Ga. App. 576 (116 SE2d 883) (1960)) the award was authorized (Commercial Const. Co. v. Caldwell, 111 Ga. App. 1 (140 SE2d 298) (1965) and cits.), the "any evidence" rule being applicable to those questions. Wolfe v. Williams, 92 Ga. App. 1 (87 SE2d 436) (1955); General Fire &c. Co. v. Bellflower, 123 Ga. App. 864 (182 SE2d 678) (1971).
2. It does not appear that the employer/self-insurer was defending without reasonable ground, and consequently the denial to claimant of costs and attorney fees complained of in the cross appeal was not reversible error. Code Ann. § 114-712.
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.